


Exhibit 10.30

 

LOAN AND SECURITY AGREEMENT NO. 8081149

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 31,
2008 (the “Effective Date”) by and between OXFORD FINANCE CORPORATION, a
Delaware corporation with its principal place of business located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Lender”) and ARYx THERAPEUTICS,
INC., a Delaware corporation (“Borrower”), provides the terms on which Lender
shall lend to Borrower and Borrower shall repay Lender. The parties agree as
follows:

 

1             ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2             LOAN AND TERMS OF PAYMENT

 

2.1          Promise to Pay.   Borrower hereby unconditionally promises to pay
Lender the outstanding principal amount of the Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1       Equipment Advance.

 

(a)           Availability.   Subject to the terms and conditions of this
Agreement, on the Effective Date, Lender shall make available an advance (the
“Equipment Advance”) in an amount of $1,500,000. The Equipment Advance may be
used to finance Eligible Equipment purchased on or after January 1, 2007,
provided that the Equipment Advance is requested on the Effective Date. All
Eligible Equipment must have been new when purchased by Borrower, except for
such Eligible Equipment that is disclosed in writing to Lender by Borrower, and
that Lender in its sole discretion has agreed to finance, prior to being
financed by Lender. Unless otherwise agreed to by Lender, not more than twenty
percent (20%) of the proceeds of the Equipment Line shall be used to finance
Other Equipment. After repayment, the Equipment Advance may not be reborrowed.

 

(b)           Repayment.   The Equipment Advance shall immediately amortize and
be payable in 36 equal monthly payments of principal and interest in accordance
with the provisions of the Secured Promissory Note relating to the Equipment
Advance. Notwithstanding the foregoing, all unpaid principal and interest on the
Equipment Advance shall be due on the Equipment Maturity Date. The Equipment
Advance may only be prepaid in accordance with Section 2.1.1(c), 2.1.1(d) and
2.1.1(e).

 

(c)           Prepayment Upon an Event of Loss.   Borrower shall bear the risk
of any loss, theft, destruction, or damage of or to the Financed Equipment. If,
during the term of this Agreement, any item of Financed Equipment becomes
obsolete or is lost, stolen, destroyed, damaged beyond repair, rendered
permanently unfit for use, or seized by a governmental authority for any reason
for a period ending beyond the Equipment Maturity Date with respect to such
Financed Equipment (an “Event of Loss”), then, within ten (10) days following
such Event of Loss, Borrower shall (i) pay to Lender on account of the
Obligations without penalty or premium all accrued interest to the date of the
prepayment, plus all outstanding principal owing with respect to the Financed
Equipment subject to the Event of Loss; or (ii) if no Event of Default has
occurred and is continuing, at Borrower’s option, repair or replace any Financed
Equipment subject to an Event of Loss provided the repaired or replaced Financed
Equipment is of equal or like value to the Financed Equipment subject to an
Event of Loss and provided further that Lender has a first priority perfected
security interest in such repaired or replaced Financed Equipment. Any partial
prepayment of the Equipment Advance paid by Borrower on account of an Event of
Loss shall be applied to prepay amounts owing for the Equipment Advance in
inverse order of maturity.

 

(d)           Mandatory Prepayment Upon an Acceleration.   If the Equipment
Advance is accelerated following the occurrence of an Event of Default, Borrower
shall immediately pay to Lender an amount equal to the sum of (i) all
outstanding principal plus accrued and unpaid interest, (ii) the Prepayment Fee,
(iii) the Final Payment

 

--------------------------------------------------------------------------------


 

and (iv) all other sums, if any, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.

 

(e)           Permitted Prepayment of Equipment Advances.   So long as no Event
of Default has occurred and is continuing, Borrower shall have the option to
prepay all, but not less than all, the Equipment Advance advanced by Lender
under this Agreement, provided Borrower (i) delivers written notice to Lender of
its election to prepay the Equipment Advance at least thirty (30) days prior to
such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued and unpaid interest, (B) the Prepayment Fee,
(C) the Final Payment and (D) all other sums, if any, that shall have become due
and payable, including interest at the Default Rate with respect to any past due
amounts.

 

2.2           Payment of Interest on the Credit Extension.

 

(a)           Interest Rate.   Subject to Section 2.2(b), the principal amount
outstanding under the Equipment Advance shall accrue interest at a fixed per
annum rate equal to the Basic Rate, determined by Lender as of the Funding Date
for the Equipment Advance, which interest shall be payable monthly in accordance
with Section 2.2.(d).

 

(b)           Default Rate.   Immediately upon the occurrence and during the
continuance of an Event of Default, the Obligations shall bear interest at a
rate per annum which is five percentage points above the rate that is otherwise
applicable thereto (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.2(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lender.

 

(c)           360-Day Year.   Interest shall be computed on the basis of a
360-day year comprising twelve (12) months consisting of thirty (30) days.

 

(d)           Payments.   Unless otherwise provided, interest is payable monthly
on the Payment Date of each month. Payments of principal and/or interest
received after 12:00 noon Eastern time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.

 

2.3          Secured Promissory Note.   The Equipment Advance shall be evidenced
by a Secured Promissory Note in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth therein. The
Borrower irrevocably authorizes Lender to make or cause to be made, on or about
the Funding Date, or at the time of receipt of any payment of principal on
Lender’s Secured Promissory Note, an appropriate notation on Lender’s Secured
Promissory Note Record reflecting the making of the Equipment Advance or (as the
case may be) the receipt of such payment. The outstanding amount of the
Equipment Advance set forth on Lender’s Secured Promissory Note Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to Lender,
but the failure to record, or any error in so recording, any such amount on
Lender’s Secured Promissory Note Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Secured Promissory Note to
make payments of principal of or interest on any Secured Promissory Note when
due. Upon receipt of an affidavit of an officer of a Lender as to the loss,
theft, destruction, or mutilation of its Secured Promissory Note, the Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

 

2.4          Fees.   Borrower shall pay to Lender:

 

(a)           Commitment Fee.   A fully earned, non-refundable commitment fee of
$15,000 which Lender has received in total;

 

(b)           Prepayment Fee.   The Prepayment Fee, when due hereunder;

 

(c)           Lender’s Expenses.   All Lender’s Expenses (including reasonable
attorneys’ fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Effective Date, when due; and

 

--------------------------------------------------------------------------------


 

(d)           Final Payment.   The Final Payment, when due hereunder.

 

3             CONDITIONS OF LOAN

 

3.1          Conditions Precedent to Credit Extension.   Lender’s obligation to
make the Credit Extension is subject to the condition precedent that Lender
shall have received, in form and substance satisfactory to Lender, such
documents, and completion of such other matters, as Lender may reasonably deem
necessary or appropriate, including, without limitation:

 

(a)           duly executed original signatures to the Loan Documents to which
Borrower is a party;

 

(b)           duly executed original signatures to the Warrant;

 

(c)           duly executed original Secured Promissory Note in favor of Lender
in an amount not to exceed the Equipment Line;

 

(d)           Operating Documents and a good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

 

(e)           duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

 

(f)            Lender shall have received certified copies, dated as of a recent
date, of financing statement searches, as Lender shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;

 

(g)           a landlord’s consent with respect to Borrower’s leased property
located at 6300 Dumbarton Circle Fremont, CA 94555 executed in favor of Lender;

 

(h)           evidence satisfactory to Lender that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Lender;

 

(i)            Estoppel letter from Lighthouse Capital Partners releasing any
interest in the Collateral: and

 

(j)            payment of the fees and Lender’s Expenses then due as specified
in Section 2.4 hereof.

 

The obligation of Lender to make the Credit Extension is also subject to the
following:

 

(a)           except as otherwise provided in Section 3.3, timely receipt of an
executed Payment/Advance Form and a UCC financing statement covering the
Financed Equipment;

 

(b)           the representations and warranties in Section 5 shall be true,
accurate and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. The Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

--------------------------------------------------------------------------------


 

(c)           Lender shall have the opportunity to confirm that upon filing of
the UCC financing statement covering the Financed Equipment, that Lender shall
have a perfected first priority security interest in such Financed Equipment;
and

 

(d)           in Lender’s sole discretion, there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, nor has there been
any material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Lender.

 

3.2          Covenant to Deliver. Borrower agrees to deliver to Lender each item
required to be delivered to Lender under this Agreement as a condition to the
Credit Extension. Borrower expressly agrees that the extension of the Credit
Extension prior to the receipt by Lender of any such item shall not constitute a
waiver by Lender of Borrower’s obligation to deliver such item, and any such
extension in the absence of a required item shall be in Lender’s sole
discretion.

 

3.3          Procedures for Borrowing.   Subject to the prior satisfaction of
all other applicable conditions to the making of the Equipment Advance set forth
in this Agreement, to obtain the Equipment Advance, Borrower shall notify Lender
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
not later than 12:00 noon Eastern time two (2) Business Days prior to the date
the Equipment Advance is to be made. Together with any such electronic or
facsimile notification, Borrower shall deliver to Lender by electronic mail or
facsimile (i) a completed Pay Proceeds Letter executed by a Responsible Officer,
(ii) a copy of the invoice for the Equipment being financed, together with a UCC
Financing Statement authorization covering the Financed Equipment described on
Exhibit A, and (iii) such additional information as Lender may reasonably
request. Lender may rely on any telephone notice given by a person whom Lender
believes is a Responsible Officer. On the Funding Date, Lender shall credit
and/or transfer (as applicable) to Borrower’s Designated Deposit Account, an
amount equal to the amount of the Equipment Advance.

 

4             CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest.   Borrower hereby grants Lender, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Lender, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof, excluding any intellectual property or proceeds from
intellectual property resulting from use of the Collateral. Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Lender’s lien under this Agreement).

 

If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and Obligations
relating to the Warrant) are repaid in full in cash. Upon payment in full in
cash of the Obligations (other than inchoate indemnity obligations and
Obligations relating to the Warrant) and at such time as the Lender’s obligation
to make the Credit Extension has terminated, Lender shall, at Borrower’s sole
cost and expense, release its Lien in the Collateral and all rights therein
shall revert to Borrower.

 

4.2          Authorization to File Financing Statements.   Borrower hereby
authorizes Lender to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Lender
under the Code.

 

5             REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1          Due Organization, Authorization: Power and Authority.   Borrower
and each of its Subsidiaries, if any, are duly existing and in good standing, as
Registered Organizations in their respective jurisdictions of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business. In

 

--------------------------------------------------------------------------------


 

connection with this Agreement, Borrower has delivered to Lender a completed
perfection certificate signed by Borrower (the “Perfection Certificate”).
Borrower represents and warrants to Lender that (a) Borrower’s exact legal name
is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction except that Borrower reincorporated in Delaware
(formerly a California corporation) in 2007; and (f) all other information set
forth on the Perfection Certificate pertaining to Borrower and each of its
Subsidiaries is accurate and complete. If Borrower is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Lender of
such occurrence and provide Lender with Borrower’s organizational identification
number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b) and
except for filings, recordings or registrations that are required to perfect
Lender’s security interests in the Collateral, or (v) constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a material adverse effect
on Borrower’s business.

 

5.2          Collateral.   Borrower has good title to, has rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted Liens.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Lender notice
pursuant to Section 7.2. Borrower shall give the Secured Party 30 days prior
written notice of any relocation of any Collateral. Notwithstanding the
foregoing, Borrower shall not relocate any Collateral to its wholly-owned
subsidiary, ARYx Therapeutics, Ltd. In the event that Borrower, after the date
hereof, intends to store or otherwise deliver any portion of the Collateral to a
bailee, then Borrower will first receive the written consent of Lender and such
bailee must execute and deliver a bailee agreement in form and substance
satisfactory to Lender in its sole discretion. Notwithstanding the foregoing,
the Borrower shall not transfer any of the Collateral to any Subsidiary without
the prior written consent of Lender.

 

5.3          Litigation.   There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than One Hundred Thousand
Dollars ($100,000.00).

 

5.4          No Material Deviation in Financial Statements.   All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to
Lender fairly present, in conformity with GAAP, in all material respects
Borrower’s consolidated financial condition and Borrower’s consolidated results
of operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Lender.

 

5.5          Solvency.   The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

 

--------------------------------------------------------------------------------


 

5.6          Regulatory Compliance.   Borrower is not an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company” under the Investment Company Act of 1940. Borrower is not
engaged in extending credit for margin stock (under Regulations T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business. None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

5.7          Subsidiaries; Investments.   Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

 

5.8          Tax Returns and Payments; Pension Contributions.   Borrower has
timely filed all required tax returns and reports, and Borrower and its
Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower. Borrower may defer
payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Lender in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”. Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower. Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.9          Use of Proceeds.   Borrower shall use the proceeds of the Credit
Extension solely to purchase Eligible Equipment and not for personal, family,
household or agricultural purposes.

 

5.10        Full Disclosure.   No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

6             AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1          Government Compliance.

 

(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, the noncompliance with
which could have a material adverse effect on Borrower’s business.

 

--------------------------------------------------------------------------------


 

(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Lender in all of its
property. Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Lender.

 

6.2          Financial Statements, Reports, Certificates.

 

(a)           Deliver to Lender: (i) as soon as available, but no later than
thirty (30) days after the last day of each quarter, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Lender; (ii) as soon as available, but no later than one hundred
twenty (120) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an opinion on the financial statements from an independent
certified public accounting firm acceptable to Lender in its reasonable
discretion; (iii) as soon as available, but no later than ten (10) days after
the last day of Borrower’s fiscal year, Borrower’s financial projections for
current fiscal year as approved by Borrower’s Board of Directors; (iv) within
five (5) days of delivery, copies of all statements, reports and notices made
available to all of Borrower’s security holders or to any holders of
Subordinated Debt; (v) in the event that Borrower becomes subject to the
reporting requirements under the Securities Exchange Act of 1934, as amended,
within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed
with the Securities and Exchange Commission or a link thereto on Borrower’s or
another website on the Internet; (vi) a prompt report of any legal actions
pending or threatened against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of One Hundred
Thousand Dollars ($100,000) or more; and (vii) other financial information
reasonably requested by Lender.

 

(b)           Within forty five days (45) days after the last day of each
quarter, deliver to Lender with the quarterly financial statements, a duly
completed Compliance Certificate signed by a Responsible Officer.

 

6.3          Taxes; Pensions.   Make, and cause each of its Subsidiaries to
make, timely payment of all foreign, federal, state, and local taxes or
assessments (other than taxes and assessments which Borrower is contesting
pursuant to the terms of Section 5.8 hereof) and shall deliver to Lender, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 

6.4          Insurance.   Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Lender may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Lender. All
property policies shall have a lender’s loss payable endorsement showing Lender
as lender loss payee and waive subrogation against Lender, and all liability
policies shall show, or have endorsements showing, Lender, as an additional
insured. All policies (or the loss payable and additional insured endorsements)
shall provide that the Lender shall receive at least twenty (20) days notice
before canceling, amending, or declining to renew its policy. At Lender’s
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy shall, at Lender’s option,
be payable to Lender on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to $50,000 with respect to any loss, but not exceeding $100,000, in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Lender has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Lender, be payable to
Lender on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Lender, Lender may make all or part of
such payment or obtain such insurance policies required in this Section 6.5, and
take any action under the policies Lender deems prudent.

 

6.5          Litigation Cooperation.   From the date hereof and continuing
through the termination of this Agreement, make available to Lender, without
expense to Lender, Borrower and its officers, employees and agents and
Borrower’s books and records, to the extent that Lender may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Lender with respect to any Collateral or relating to Borrower.

 

--------------------------------------------------------------------------------


 

6.6          Further Assurances.   Execute any further instruments and take
further action as Lender reasonably requests to perfect or continue Lender’s
Lien in the Collateral or to effect the purposes of this Agreement.

 

6.7          Notices of Litigation and Default.   Borrower will give prompt
written notice to Lender of any litigation or governmental proceedings pending
or threatened (in writing) against Borrower which would reasonably be expected
to have a material adverse effect with respect to Borrower. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Lender of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

7             NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Lender’s prior written
consent (not to be unreasonably withheld or delayed):

 

7.1          Dispositions.   Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of the Collateral except in connection with Permitted
Liens.

 

7.2          Changes in Business, Management, Ownership, or Business
Locations.   (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) enter into any transaction or series of related transactions in
which the stockholders of Borrower immediately prior to the first such
transaction own less than 51% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Lender the venture
capital investors prior to the closing of the transaction). Borrower shall not,
without at least thirty (30) days prior written notice to Lender: (1) add any
new offices or business locations, including warehouses which would contain any
of the Collateral (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.   Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person unless (i) the cumulative cash
consideration for all such transactions is less than $3,000,000 in any fiscal
year of Borrower, (ii) no Event of Default has occurred and is continuing or
would exist after giving effect to such transactions, and (iii) Borrower is the
surviving entity. A Subsidiary may merge or consolidate into another Subsidiary
or into Borrower.

 

7.4          Encumbrance.   Create, incur, allow, or suffer any Lien on any of
the Collateral, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein.

 

7.5          Subordinated Debt.   (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lender.

 

7.6          Compliance.   Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to

 

--------------------------------------------------------------------------------


 

do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

 

8             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default.   Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Equipment Maturity Date

 

8.2          Covenant Default.

 

(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.3, or 6.4, or violates any covenant in Section 7; or

 

(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

 

8.3          Material Adverse Change.   A Material Adverse Change occurs;

 

8.4          Attachment.   (a) Any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower, or of any entity under control of Borrower (including a
Subsidiary), on deposit with Lender or an Affiliate; (c) Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business; (d) a judgment or other claim in excess of One Hundred Thousand
Dollars ($100,000.00) becomes a Lien on any of Borrower’s assets; or (e) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency and not paid within ten (10) days after Borrower receives
notice. These are not Events of Default if stayed or if a bond is posted pending
contest by Borrower (but no Credit Extensions shall be made during the cure
period);

 

8.5          Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements.   There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could have a material adverse effect on Borrower’s business.

 

8.7          Judgments.   A judgment or judgments, for the payment of money in
an amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) (not covered by independent third-party insurance) shall be
rendered against Borrower and shall remain unsatisfied, or unstayed for a period
of ten (10) days

 

--------------------------------------------------------------------------------


 

after the entry thereof (provided that no Credit Extensions will be made prior
to the satisfaction, or stay of such judgment);

 

8.8          Misrepresentations.   Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Lender or to induce
Lender to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made; or

 

8.9          Subordinated Debt.   A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement.

 

9             RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.   While an Event of Default occurs and
continues Lender may, without notice or demand, do any or all of the following:

 

(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Lender);

 

(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Lender;

 

(c)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Lender requests and make
it available as Lender designates. Lender may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Lender a license to enter and occupy any of its premises,
without charge, to exercise any of Lender’s rights or remedies;

 

(d)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Lender owing to or for the credit or the
account of Borrower;

 

(e)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral;

 

(f)            demand and receive possession of a copy of Borrower’s Books; and

 

(g)           exercise all rights and remedies available to Lender under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

 

9.2          Power of Attorney.   Borrower hereby irrevocably appoints Lender as
its lawful attorney-in-fact, exercisable only upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) make, settle, and adjust all
claims under Borrower’s insurance policies; (c) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (d) transfer the Collateral into the name
of Lender or a third party as the Code permits. Borrower hereby appoints Lender
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Lender’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations and Obligations relating
to the Warrant) have been satisfied in full and Lender are under no further
obligation to make Credit Extensions hereunder. Lender’s foregoing appointment
as Borrower’s attorney in fact, and all of Lender’s rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations and Obligations relating to the Warrant) have been fully
repaid and performed and Lender’s obligation to provide Credit Extensions
terminates.

 

--------------------------------------------------------------------------------

 

9.3          Protective Payments.   If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Lender may obtain such insurance or make such payment, and
all amounts so paid by Lender are Lender’s Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral. Lender will make reasonable efforts to provide Borrower with
notice of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.

 

9.4          Application of Payments and Proceeds.   Borrower shall have no
right to specify the order or the accounts to which Lender shall allocate or
apply any payments required to be made by Borrower to Lender or otherwise
received by Lender under this Agreement when any such allocation or application
is not specified elsewhere in this Agreement. If an Event of Default has
occurred and is continuing, Lender may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any disposition of the Collateral, or otherwise, to the Obligations in
such order as the Lender shall determine in its sole discretion. Any surplus
shall be paid to Borrower or other Persons legally entitled thereto; Borrower
shall remain liable to Lender for any deficiency. If Lender, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Lender
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Lender of cash
therefor.

 

9.5          Liability for Collateral.   So long as Lender complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative.   Lender’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Lender and
then is only effective for the specific instance and purpose for which it is
given. Lender’s rights and remedies under this Agreement and the other Loan
Documents are cumulative. Lender has all rights and remedies provided under the
Code, by law, or in equity. Lender’s exercise of one right or remedy is not an
election, and Lender’s waiver of any Event of Default is not a continuing
waiver. Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

9.7          Demand Waiver.   Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Lender on which
Borrower is liable.

 

10           NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Either Lender or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

--------------------------------------------------------------------------------


 

If to Borrower:

 

ARYx Therapeutics, Inc.
6300 Dumbarton Circle
Fremont, CA 94555
Attn: Jason Barker
Fax: (510) 585-2202
Email: jbarker@aryx.com

 

 

 

with a copy to:

 

Cooley Godward Kronish LLP
101 California Street
5th Floor
San Francisco, CA 94111-5800
Attn: Barry Graynor, Esq.
Fax: (415) 693-2222
Email: graynorba@cooley.com

 

 

 

If to Lender:

 

Oxford Finance Corporation
133 North Fairfax Street
Alexandria, Virginia 22314
Attention: General Counsel
Fax: (703) 519-5225

 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Virginia law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lender each submit to the exclusive jurisdiction
of the State and Federal courts in Virginia. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed to operate to preclude Lender from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Lender. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS

 

12.1        Successors and Assigns.   This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Lender’s
prior written consent (which may be granted or withheld in Lender’s discretion).
Lender has the right, without the consent of or notice to Borrower, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Lender’s obligations, rights, and benefits under this Agreement
and the other Loan Documents.

 

12.2        Indemnification/Expenses.   Borrower agrees to indemnify, defend and
hold Lender and its directors, officers, employees, agents, attorneys, or any
other Person, affiliated with or representing Lender harmless against: (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (b) all losses or Lender’s Expenses

 

--------------------------------------------------------------------------------


 

incurred, or paid by Lender from, following, or arising from transactions
between Lender and Borrower (including reasonable attorneys’ fees and expenses),
except for Claims and/or losses directly caused by Lender’s gross negligence or
willful misconduct.

 

12.3        Time of Essence.   Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4        Severability of Provisions.   Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5        Amendments in Writing; Integration.   All amendments to this
Agreement must be in writing signed by Lender and Borrower. This Agreement and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

 

12.6        Counterparts.   This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.7        Survival.   All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement and Obligations relating to the Warrant) have been
satisfied. The obligation of Borrower in Section 12.2 to indemnify Lender shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

 

12.8        Confidentiality.   In handling any confidential information, Lender
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Lender shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to regulators or as otherwise required
in connection with an examination or audit; and (e) as Lender considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Lender’s possession when disclosed to Lender, or becomes part of
the public domain after disclosure to Lender through no fault of Lender; or
(ii) is disclosed to Lender by a third party, if Lender does not know that the
third party is prohibited from disclosing the information.

 

12.9        Right of Set Off.   Borrower hereby grants to Lender, a lien,
security interest and right of set off as security for all Obligations to Lender
hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Lender or any entity under the control of
Lender or in transit to any of them. At any time after the occurrence and during
the continuance of an Event of Default, without demand or notice, Lender may set
off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13           DEFINITIONS

 

13.1        Definitions.   As used in this Agreement, the following terms have
the following meanings:

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

--------------------------------------------------------------------------------


 

“Agreement” is defined in the preamble hereof.

 

“Basic Rate” is the per annum rate of interest (based on a year of 360 days)
equal to the greater of: (i) 11.50%, and (ii) the sum of (a) the 3-month U.S.
LIBOR rate as reported in the Wall Street Journal three (3) Business days prior
to the Funding Date, plus (b) the Loan Margin.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding the Collateral and all computer
programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Lender may conclusively rely on such certificate unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Lender is closed.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Virginia provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than Virginia, the
term “Code” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes on the provisions thereof relating
to such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Credit Extension” is any Equipment Advance or any other extension of credit by
Lender for Borrower’s benefit.

 

--------------------------------------------------------------------------------


 

“Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.2.(b).

 

“Designated Deposit Account” is Borrower’s deposit account, account number
                             , maintained with
                                  .

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Equipment” is the following to the extent it complies with all of
Borrower’s representations and warranties to Lender, is acceptable to Lender in
all respects, is located at Borrower’s facility located in Fremont, California
or such other location of which Lender has approved in writing, and is subject
to a first priority Lien in favor of Lender: (a) general purpose equipment
(computer equipment, information technology equipment, office equipment,
manufacturing and laboratory equipment and office furnishings, subject to the
limitations set forth herein, and (b) Other Equipment.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“Equipment Advance” is defined in Section 2.1.1(a).

 

“Equipment Line” is an Equipment Advance in an aggregate amount of One Million
Five Hundred Thousand Dollars ($1,500,000).

 

“Equipment Maturity Date” is the date which is thirty-five (35) months after the
first Payment Date with respect to the Equipment Advance.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Event of Loss” is defined in Section 2.1.1(c).

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Equipment Maturity Date, (b) the acceleration of the
Equipment Advance, or (c) the prepayment of the Equipment Advance, equal to the
amount of the Equipment Advance multiplied by the Final Payment Percentage.

 

“Final Payment Percentage” is two percent (2.00%).

 

“Financed Equipment” is all Eligible Equipment in which Borrower has any
interest, the purchase of which is financed by the Equipment Advance.

 

“Funding Date” is the date on which the Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

--------------------------------------------------------------------------------


 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Lender” shall mean Oxford Finance Corporation and each assignee that becomes a
party to this Agreement pursuant to Section 12.1.

 

“Lender’s Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrant, the Perfection
Certificate, the Secured Promissory Note and any other present or future
agreement between Borrower and/or for the benefit of Lender in connection with
this Agreement, all as amended, restated, or otherwise modified.

 

“Loan Margin” is 770 basis points.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender’s Expenses, Prepayment Fee, the Final Payment and other amounts
Borrower owes Lender now or later, whether under this Agreement, the Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, and foreign exchange contracts, if
any, and including interest accruing after Insolvency Proceedings begin (whether
or not allowed) and debts, liabilities, or obligations of Borrower assigned to
Lender, and the performance of Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Other Equipment” is leasehold improvements, intangible property such as
computer software and software licenses, equipment specifically designed or
manufactured for Borrower, other intangible property, limited

 

--------------------------------------------------------------------------------


 

use property and other similar property and soft costs approved by Lender,
including taxes, shipping, warranty charges, freight discounts and installation
expenses.

 

“Pay Proceeds Letter” is that certain form attached hereto as Exhibit B.

 

“Payment Date” is the first day of each calendar month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Investments” are investments shown on the Perfection Certificate and
existing on the Effective Date, cash equivalents and marketable securities.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens are not delinquent or remain payable without penalty or are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(d)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Fifty Thousand Dollars ($150,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

(e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(f)            leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest; and

 

(g)           non-exclusive licenses of intellectual property granted to third
parties in the ordinary course of business.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Fee” shall be an additional fee payable to Lender in amount equal
to:

 

(i)            for a prepayment made from the Funding Date but before the
nineteenth month from the Funding Date of the Equipment Advance, five percent
(5.0%) of the outstanding principal amount of the Equipment Advance prepaid;

 

(ii)           for a prepayment made on or after the nineteenth month but before
the twenty fourth month after the Funding Date of the Equipment Advance, three
percent (3.0%) of the outstanding principal amount of the Equipment Advance
prepaid; or

 

--------------------------------------------------------------------------------


 

(iii)          for a prepayment made on or after the twenty fourth month until
the Equipment Maturity Date, two percent (2.0%) of the outstanding principal
amount of the Equipment Advance prepaid.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer or Principal Accounting Officer of Borrower.

 

“Secured Promissory Note” is defined in Section 2.3.

 

“Secured Promissory Note Record” is a record maintained by Lender with respect
to the outstanding Obligations and credits made thereto.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Lender (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Lender entered into between Lender, Borrower and the other creditor), on terms
acceptable to Lender.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more Affiliates of such Person.

 

“Transfer” is defined in Section 7.1.

 

“Warrant” is that certain Warrants to Purchase Stock dated as of the Effective
Date executed by Borrower in favor of Lender.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

ARYx THERAPEUTICS, INC.

 

 

 

 

By

 

/s/ JOHN VARIAN

 

Name:

JOHN VARIAN

 

Title:

COO

 

 

LENDER:

 

 

 

OXFORD FINANCE CORPORATION, as Lender

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

COLLATERAL MIX RIDER

 

TO

LOAN AND SECURITY AGREEMENT NO. 8081149
DATED DECEMBER 31, 2008

BETWEEN

OXFORD FINANCE CORPORATION (the “LENDER”)
AND

ARYX THERAPEUTICS, INC. (the “BORROWER”)

 

Borrower shall cause the composition and mix of Equipment to conform to and meet
the following concentration requirements (hereinafter “Concentration
Requirement”) for each class of Equipment (hereinafter “Equipment Class”) as
identified and set forth below. Borrower herein represents and warrants that it
shall maintain each such Equipment Class and its respective Concentration
Requirement, except where Lender (at its sole and absolute discretion)
authorizes any variance from the Concentration Requirement (“Concentration
Variance”). If Lender authorizes the Concentration Variance then, within 120
days of the date such Concentration Variance occurs, Borrower will do one of the
following (a “Concentration Correction”):

 

1.     Grant to Lender a security interest in additional equipment satisfactory
to Lender, not previously subject to Lender’s security interest (collectively,
the “Additional Equipment”), in sufficent type and amount so that the
Concentration Requirement set forth below is met and the Concentration Variance
is eliminated. The Additional Equipment shall be subject to all of the terms and
conditions of the Loan and Security Agreement, including without limitation,
Borrower’s representations, warranties, and covenants, which shall be deemed
remade by Borrower upon its grant of a security interest in the Additional
Equipment.

 

2.     Pay Lender cash in an amount equal to the Concentration Variance to hold
as cash collateral until the Note is fully repaid. Borrower hereby grants Lender
a security interest in such cash collateral and all proceeds and products
thereof. Borrower agrees that such cash collateral held by Lender: (a) shall not
bear interest, (b) may be commingled with other funds of Lender, and (c) may be
applied by Lender to amounts owing by Borrower upon the occurrence and during
the continuance of any Event of Default under the Loan and Security Agreement or
the Note.

 

The failure of Borrower to do a Concentration Correction within the 120-day time
period shall constitute a Default under the Note and the Loan and Security
Agreement.

 

Equipment Class

 

Concentration Requirement

 

 

 

Laboratory & Manufacturing Equipment

 

Minimum of 65%

Computer Equipment

 

Maximum of 8%

Furniture/Office

 

Maximum of 7%

Soft

 

Maximum of 20%

 

[Signature page follows]

 

[g17022ko03i001.jpg]

 

--------------------------------------------------------------------------------

 

COLLATERAL MIX RIDER

 

Dated as of: December 31, 2008

 

OXFORD FINANCE CORPORATION

 

ARYX THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

By:

/s/ JOHN VARIAN

 

 

 

 

 

Name:

 

 

Name:

JOHN VARIAN

 

 

 

 

 

Title:

 

 

Title:

COO

 

[g17022ko05i001.jpg]

 

--------------------------------------------------------------------------------


 

POST CLOSING OBLIGATIONS LETTER

 

December 31, 2008

 

RE: Loan and Security Agreement No.8081149, dated as of December 31, 2008 (the
“Loan Agreement”), by and between ARYx Therapeutics. Inc. (“Borrower”) and
Oxford Finance Corporation (“Lender”).

 

Ladies and Gentlemen:

 

This letter shall confirm our agreement regarding the post-closing requirements
for the Loan Agreement. This Letter is a Loan Document as such term is defined
in the Loan Agreement. All capitalized terms used in this letter agreement but
not defined herein shall have the meanings given such terms in the Loan
Agreement.

 

The Borrower shall deliver or cause to be delivered to Lender the following, as
soon as practicable and in any event by the applicable deadlines set forth below
(subject to any extensions of any such deadline as may be granted by Lender in
its discretion in writing), in form and substance reasonably satisfactory to
Lender:

 

1.               As soon as available and, in any event, no later than 5:00PM
New York time on Tuesday February 17th, 2009, the Borrower shall cause to be
delivered to Lender’s counsel a fully executed Landlord Consent and Waiver for
6300 Dumbarton Circle Fremont, CA 94555; and

 

2.               As soon as available and, in any event, no later than 5:00PM
New York time on Monday January 12th, 2009, the Borrower shall cause to be
delivered to Lender’s counsel a fully executed Perfection Certificate.

 

If Borrower is unable to obtain the Landlord Consent and Waiver in form and
content and satisfactory to Lender within forty-five (45) days after the date
hereof, such failure shall constitute a Default under the Loan Agreement. If
Borrower is unable to obtain the Perfection Certificate after the date hereof,
such failure shall constitute a Default under the Loan Agreement.

 

[Remainder of page left intentionally blank; Signature pages follow]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

OXFORD FINANCE CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

ARYx THERAPEUTICS, INC.

 

 

By:

/s/ JOHN VARIAN

 

Name:

JOHN VARIAN

 

Title:

COO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all right, title and interest of Borrower in and to
Equipment financed by Lender pursuant to the Agreement including the attached
list:

 

1

--------------------------------------------------------------------------------


 

COLLATERAL SCHEDULE NO. 01

(36 MONTH AMORTIZATION)

 

THIS COLLATERAL SCHEDULE NO. 01 is annexed to and made a part of that certain
Loan and Security Agreement No. 8081149 dated as of December 31, 2008
(“Agreement”) between Oxford Finance Corporation, together with its successors
and assigns, if any, as Lender, and ARYx Therapeutics, Inc. as Borrower, and
describes collateral in which Borrower has granted Lender a security interest in
connection with the Indebtedness (as defined in the Agreement) including without
limitation that certain Promissory Note dated December 31, 2008 in the original
principal amount of $1,000,000.00 (“Note”).

 

Borrower hereby reaffirms all of the representations, warranties, and covenants
contained in the Agreement and the Note as of the date hereof and further
represents and warrants to Lender that no default has occurred and is continuing
as of the date hereof.

 

See attached Exhibit A for list of Collateral, all of which Collateral for this
Schedule is located at the following address(es). If more than one address,
Exhibit A contains a column with an indication of the location of each item:

 

Address 1: 6300 Dumbarton Circle, Fremont, CA 94555

 

 

[Signature page follows]

 

[g17022ko05i001.jpg]

 

--------------------------------------------------------------------------------


 

LENDER:

 

BORROWER:

 

 

 

Oxford Finance Corporation

 

ARYx Therapeutics, Inc.

 

By:

 

 

By:

/s/ JOHN VARIAN

 

Name:

 

 

Name:

JOHN VARIAN

 

Title:

 

 

Title:

COO

 

Date:

 

 

Date:

31 - December - 2008

 

[g17022ko05i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Pay Proceeds Letter to be attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:

Oxford Finance Corporation, as Lender

 

Date:

FROM: ARYx THERAPEUTICS, INC.

 

The undersigned authorized officer of ARYx THERAPEUTICS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Lender (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                         with all required
covenants except as noted below, (2) there are no Events of Default, except as
noted below, (3) all representations and warranties in the Agreement are true
and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Lender. Attached are the
required documents supporting the certification. The undersigned certifies, in
the capacity as an officer of the Borrower, that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges,
in the capacity as an officer of the Borrower, that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly Financial Statements Compliance Certificate

 

Quarterly within 45 days

 

Yes  No

Audited Financial Statements

 

Annually within 120 days after FYE

 

Yes  No

Board Approved Projections

 

Annually within 10 days after FYE

 

Yes  No

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

LENDER USE ONLY

 

 

 

 

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

By:

 

 

 

 

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:      Yes    No

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[SECURED PROMISSORY NOTE TO BE PROVIDED BY LENDER]

 

--------------------------------------------------------------------------------

 

Promissory Note

 

Loan and Security Agreement No. 8081149

 

 

Schedule No. 01

 

PROMISSORY NOTE

To Loan and Security Agreement No. 8081149

 

December 31, 2008

 

FOR VALUE RECEIVED, ARYx Therapeutics, Inc., a Delaware corporation, located at
the address stated below (“Maker”) promises to pay to the order of Oxford
Finance Corporation or any subsequent holder hereof (each, a “Payee”) at its
office located at 133 N. Fairfax Street, Alexandria, VA 22314 or at such other
place as Payee or the holder hereof may designate, the principal sum of One
Million Dollars ($1,000,000.00), with interest on the unpaid principal balance,
from the date hereof through and including the dates of payment, at a fixed
interest rate of eleven and fifty one-hundreths percent (11.50%) per annum, in
thirty-six (36) consecutive monthly installments of principal and interest, each
a “Periodic Installment” as follows:

 

Periodic
Installment

 

Amount

1- 36

 

$

32,976.01

 

and a final installment which shall be in the amount of the total outstanding
principal and interest, if any. The first Periodic Installment shall be due and
payable on February 1, 2009 and the following Periodic Installments and the
final installment shall be due and payable on the first day of each succeeding
month (each, a “Payment Date”) beginning on March 1, 2009. Such installments
have been calculated on the basis of a 360-day year of twelve 30-day months.
Each payment may, at the option of the Payee, be calculated and applied on an
assumption that such payment would be made on its due date. Maker agrees to pay
any initial partial month interest payment from the date of this Note to the
first day of the following month (“Interim Interest”).

(**Note:  Oxford will invoice Debtor for the Interim Interest)

 

On the scheduled due date of the final installment or, if earlier, on the date
of any prepayment of the entire outstanding balance of principal and accrued
interest, the Maker shall also pay to Payee a final payment (“Final Payment”)
equal to $20,000.00. For the avoidance of doubt, this Final Payment is a fixed
payment that is in addition to, and not in lieu of: a) all amounts of principal
and interest due and owing from the Maker; and b) the prepayment premium due to
Payee that is calculated as a percentage of the outstanding principal and
further described below in this promissory note. The amount of the Final Payment
shall not be adjusted on account of any such prepayment of principal and
interest.

 

Defined terms not otherwise defined herein shall have the meaning given to them
in the Security Agreement.

 

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

 

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

 

This Note is secured by a Loan and Security Agreement dated as of
December         , 2008 between Maker and Payee (hereinafter called the
“Security Agreement” and the Security Agreement, this Note and any other
document evidencing or securing this loan is hereinafter called a “Debt
Document”).

 

Time is of the essence hereof. If any installment or any other sum due under
this Note or the Security Agreement is not received when due, the Maker agrees
to pay, in addition to the amount of each such installment or other sum, a late
payment charge of five percent (5%) of the amount of said installment or other
sum, but not exceeding any lawful maximum. If (i) Maker fails to make payment of
any amount due hereunder; or (ii) Maker is in default under, or fails to perform
under any term or condition contained in the Security Agreement, then the entire
principal sum remaining unpaid, together with all accrued interest thereon and
any other sum payable (including, without limitation, the prepayment premium set
forth hereinafter) under this Note or the Security Agreement, at the election of
Payee, shall immediately become due and payable, with interest thereon at the
lesser of

 

[g17022ko07i001.jpg]

 

1

--------------------------------------------------------------------------------


 

eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

 

Notwithstanding anything to the contrary contained herein or in the Security
Agreement, Maker may prepay in full, but not in part, its Obligations hereunder
by payment of the entire Obligations, plus an additional sum as a prepayment
premium which shall be equal to the following percentages of the remaining
principal balance for the indicated period:

 

(i)            for a prepayment made from the Funding Date but before the
nineteenth month from the Funding Date of the Equipment Advance, five percent
(5.0%) of the outstanding principal amount of the Equipment Advance prepaid;

 

(ii)           for a prepayment made on or after the nineteenth month but before
the twenty fourth month after the Funding Date of the Equipment Advance, three
percent (3.0%) of the outstanding principal amount of the Equipment Advance
prepaid; or

 

(iii)          for a prepayment made on or after the twenty fourth month until
the Equipment Maturity Date, two percent (2.0%) of the outstanding principal
amount of the Equipment Advance prepaid.

 

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or the Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if and to the
extent permitted by law) all expenses incurred in collection, including Payee’s
reasonable attorneys’ fees.

 

Maker and Payee intend to strictly comply with all applicable federal and
Virginia laws, including applicable usury laws (or the usury laws of any
jurisdiction whose usury laws are deemed to apply to the Note or any other Debt
Document despite the intention and desire of the parties to apply the usury laws
of the Commonwealth of Virginia). Accordingly, the provisions of this paragraph
shall govern and control over every other provision of this Note or any other
Debt Document which conflicts or is inconsistent with this Section, even if such
provision declares that it controls. As used in this paragraph, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the obligations. In no event shall Maker or any other person be obligated to
pay, or Payee have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of non-usurious interest permitted
under the laws of the Commonwealth of Virginia or the applicable laws (if any)
of the United States or of any other state, or (b) total interest in excess of
the amount which Payee could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
obligations. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Note or any other Debt Document exceeds the maximum
non-usurious rate, the rate at which interest shall accrue shall automatically
be fixed by operation of this sentence at the maximum non-usurious rate for that
day. Thereafter, interest shall accrue at the Stated Rate unless and until the
Stated Rate again exceeds the maximum non-usurious rate, in which case, the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate to the maximum non-usurious rate. The
daily interest rates to be used in calculating interest at the maximum
non-usurious rate shall be determined by dividing the applicable maximum
non-usurious rate by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Note or in any other Debt Document which directly or indirectly relate to
interest shall ever be construed without reference to this paragraph, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the maximum non-usurious rate. If the
term of any obligation is shortened by reason of acceleration of maturity as a
result of any Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason Payee at any time,

 

2

--------------------------------------------------------------------------------


 

including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the maximum
non-usurious rate, then and in any such event all of any such excess interest
shall be canceled automatically as of the date of such acceleration, prepayment
or other event which produces the excess, and, if such excess interest has been
paid to Payee, it shall be credited pro tanto against the then-outstanding
principal balance of Maker’s obligations to Payee, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

 

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

This Note and the Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supersedes all
prior understandings, agreements and representations, express or implied.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

 

Any provision in this Note or the Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

Upon receipt of an affidavit of an officer of Payee as to the loss, theft,
destruction or mutilation of this Note or any Debt Document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Note or other Debt Document,
Maker will issue, in lieu thereof, a replacement Note or other Debt Document in
the same principal amount thereof and otherwise of like tenor.

 

It is understood and agreed that this Note and all of the Debt Documents were
negotiated and have been or will be delivered to Payee in the Commonwealth of
Virginia, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by this Note and the Debt
Documents. Maker agrees to furnish to Payee at Payee’s office in Alexandria, VA,
all further instruments, certifications and documents to be furnished hereunder.
The parties also agree that if collateral is pledged to secure the debt
evidenced by this Note, that the state or states in which such collateral is
located each have a substantial relationship to the parties and to the
underlying transaction embodied by this Note and the Debt Documents.

 

MAKER AGREES THAT THE PAYEE OF THIS NOTE SHALL HAVE THE OPTION BY WHICH STATE
LAWS THIS NOTE SHALL BE GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH
OF VIRGINIA; OR (B) IF COLLATERAL HAS BEEN PLEDGED TO SECURE THE DEBT EVIDENCED
BY THIS NOTE, THEN BY THE LAWS OF THE STATE OR STATES WHERE THE COLLATERAL IS
LOCATED, AT PAYEE’S OPTION. THIS CHOICE OF STATE LAWS IS EXCLUSIVE TO THE PAYEE
OF THIS NOTE. MAKER SHALL NOT HAVE ANY OPTION TO

 

3

--------------------------------------------------------------------------------


 

CHOOSE THE LAWS BY WHICH THIS NOTE SHALL BE GOVERNED. MAKER AND GUARANTORS
HEREBY CONSENT TO THE EXERCISE OF JURISDICTION OVER IT BY ANY FEDERAL COURT
SITTING IN VIRGINIA OR ANY VIRGINIA COURT SELECTED BY PAYEE, FOR THE PURPOSES OF
ANY AND ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THE NOTE, THE LOAN
AGREEMENT AND ALL OTHER DOCUMENTS. MAKER AND GUARANTORS IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT,
ANY CLAIM BASED ON THE CONSOLIDATION OF PROCEEDINGS IN SUCH COURTS IN WHICH
PROPER VENUE MAY LIE IN DIVERGENT JURISDICTIONS, AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
MAKER AND GUARANTORS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE, THE OTHER DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

 

ARYX THERAPEUTICS, INC.

 

 

By:

/s/ JOHN VARIAN

 

 

Print Name:

JOHN VARIAN

 

 

Title:

COO

 

 

Federal Tax ID#:

 

 

 

Address:

 

 

 

 

 

 

 

 

PLEASE HAVE ABOVE SIGNATURE WITNESSED AT
TIME OF EXECUTION:

 

 

Witness:

/s/ Jason Barker

 

 

Print Name:

Jason Barker

 

 

Address:

6300 Dumbarton Circle

 

 

 

Fremont, CA 94555

 

--------------------------------------------------------------------------------
